DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-8, 10, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


determining mannequin pose estimation and correction relative to the at least one scanned apparel item utilizing the generated 3D translation and rotational camera reference images;
determining mannequin detection and removal relative to the at least one scanned apparel item;”
Examiner wants to note that these limitations contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	 For the limitation, “generating 3D translation and rotational camera reference images associated with the at least one scanned apparel item utilizing the determined at least one high polygon 3D model;” The best support in the specification was available at: “[0027]….the computer processing device 100 generates high resolution reference images pertaining to the generated model associated with respective 3D translation and rotational camera positions (step 340).”  Specification provides an input (generated model) and output (3D translation and rotational camera reference images) but doesn’t describe how the device generate the “generating 3D translation and rotational camera reference images from the high polygon 3D model.  So the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.

	For the limitation, “determining mannequin pose estimation, correction as well as mannequin detection and removal relative to the at least one scanned apparel item using machine learning technique”., specification describes, “Next, the computer processing device 100 preferably determines a Mannequin's Pose estimation and correction (370), Mannequin Detection and Removal (step 380), preferably utilizing machine learning techniques.” Applicant starts in the specification with a capture of an apparel. Then without given any details specification indicates the steps 340, 370 and 380 and there is no sufficient detail of the claimed steps in the specification.
	
	Dependent claims 3, 7, 10 and 17 are also rejected by virtue of dependency. 
	 


					Examiner’s note
	Examiner wants to note that due to above mentioned issue (written description) of independent claims, the scope of claims could not  be determined and therefore no prior art rejection is given.  

Response to Arguments
Applicant’s arguments, see remarks Pages 8-9, filed05/18/2021, with respect to rejection of claims 1, 8 and 15 have been fully considered and are not persuasive.  The rejection has been maintained.

Applicant argues, see remarks page 9, “ While Applicant respectfully disagrees with the subject 35 USC 101 rejection, to expedite prosecution and allowance Applicant has amended each of independent claims 1, 8 and 15 to provide further compliance with 35 USC 112. Applicant notes to satisfy the written description requirement under the first paragraph of 35 U.S.C. § 112, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (see MPEP § 2163(1)). This possession may be shown in any number of ways. To determine whether the specification provides express, implicit, or inherent disclosure, the MPEP dictates that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicants were in possession of the invention as now claimed.”

Examiner replies, applicant didn’t provide specification that describe the claimed invention in sufficient detail so that ne skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. For the limitation, “generating 3D translation and rotational camera reference images associated with the at least one scanned apparel item utilizing the determined at least one high polygon 3D model;” The best support in the specification was available at: “[0027]….the computer processing device 100 generates high resolution reference images pertaining to the generated model associated with respective 3D translation and rotational camera positions (step 340).”  Specification provides an input (generated model) and output (3D 
Applicant’s claim and specification language are almost same and no details were provided how an ouput is generated from an input.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616